Case 1:21-cv-11428 Document1 Filed 08/27/21 Page 1of7

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

 

 

 

IN CLEP ERDEE
F
UNITED STATES DISTRICT COURT ICE
Nn? '
forthe N88 27 0. 99
District of Massachusetts _
 Pletopa An
po PISTRIC, oCURT
)  CaseNo. 90 7 ES,
DAVID DAOUD WRIGHT (to be filled in by the Clerk's Office)
(Write the full name of taint on filing th | af
rite the full name of each plaintiff who is filing this complaint. “4,
Ef the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L_INo
please write "see attached" in the space and attach an additional )
page with the full list of names.) }
-“V- )
DOUGLAS W. DEMOURA )
MARC DUBOIS )
JODI HOCKERT-LOTS )
)
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name David Daoud Wright
Street Address MCI Cedar Junction P.O. Box 100
City and County South Walpole
State and Zip Code Massachusetts 02071
Telephone Number (unavailable)
E-mail Address (unavailable)

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-11428 Document1 Filed 08/27/21 Page 2 of 7

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name Douglas W. DeMoura

Job or Title (éf known) Superintendent

Street Address MCI Cedar Junction P.O. Box 100
City and County South Walpole

State and Zip Code Massachusetts 02071

Telephone Number (508) 660-8000

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

Name Mare Dubois

Job or Title (if known) Director of I.P.S. (Inmer Perimeter Security)
Street Address MCI Cedar Junction P.O. Box 100

City and County South Walpole

State and Zip Code Massachusetts 02071

Telephone Number (508) 660-8000

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

Name Jodi Hockert-Lots

Job or Title (if known) Deputy of Intake

Street Address MCI Cedar Junction P.O. Box 100
City and County South. Walpole «..''":

State and Zip Code Massachusetts 02071

Telephone Number (508) 660-8000

E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 1:21-cv-11428 Document1 Filed 08/27/21 Page 3 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V| Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 U.S.C. §1983 - FIRST, FOURTEENTH AMENDMENT (U.S. Cons.)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a, If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:21-cv-11428 Document1 Filed 08/27/21 Page 4of7

Pro Se I (Rev. 09/16) Complaint for a Civil Case

WI.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) >

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See, ATTACHMENT #6

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

See, ATTACHMENT #6

Page 4 of 5
Case 1:21-cv-11428 Document1 Filed 08/27/21 Page 5of7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal! of my case.

Date of'signing: August 23, 2021

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

BA li leled

Dovid Bacud W0eign

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Case 1:21-cv-11428 Document1 Filed 08/27/21 Page 6éof7 ATTACHMENT #6

GC O M P LAI =sN iT

The defendants: Douglas W. Demoura ("DEMOURA"), Marc Dubois ("DUBOIS") and
Jodi Hockert-Lots ("LOTS") violated the Plaintiff ("Mr. Wright")'s First
Amendment right to the Free exercise of his Religious beliefs, the defendants
also violated Mr. Wright's Fourteenth Amendment right to Due Process.

I. GROUND(s) FOR CLAIM OF FIRST & FOURTEENTH AMENDMENT VIOLATIONS

i. On June 14, 2021 Mr. Wright arrived to MCI Cedar Junction. Mr. Wright is a
Muslim, after informing medical personnel of this fact,upon his request, they
placed him on the Halaal meal diet. On or around June 19, 2021 Mr. Wright was
removed from the Halaal diet and advised that he needed to write a request to
an administrative official to be placed back on his religious diet, he complied,
Mr. Wright waited for eight days and did not receive a response. During the
eight day period, Mr. Wright gave all the non-religious meals to another
federal detainee and refused to consume any food other than his commissary
until he was placed back on his Halaal diet.

ii. On June 29, 2021 the defendant DUBOIS sent one of his subordinates (i.e., IPS

- Officer) to inquire into Mr. Wright's refusal to consume his regular meal:
trays. Mr. Wright explained to the officer his religious need, provided a
grievance to the officer concerning the refusal to eat non-religious meals,
the officer read the grievance and then affirmed that DUBOIS would be informed
about the matter. Defendants DEMOURA and LOTS were also informed and made
aware of Mr. Wright's refusal to consume regular meals and the reasons for
his refusal (i.e., non-religious meals). Each of the defendants were on notice
of this fact.

iii. On June 30, 2021 DEMOURA, DUBOIS and LOTS recommended, ordered and authorized
Mr. Wright to be placed in the Limited Privilages Unit ("LPU") for twelve
(12) days due to his refusal to eat non-religious meals.

iv. Mr. Wright made multiple requests to administrative staff and the defendants
to be removed from the LPU but to no avail. DEMOURA, DUBOIS and LOTS refused
to remove Mr. Wright from the LPU due to his refusal to consume non-religious
meals and LOTS advised that his refusals were problematic and until he
confirmed and assured this would not continue he would not be permitted to
leave the LPU.

v. While housed in the LPU, Mr. Wright refused several non-religious meals and
repeatedly requested that staff facilitate his Halaal diet for about nine (9)
days, with no success. Mr. Wright (due to medical need) was compelled to eat
non-religious meal trays as he no longer had access to his commissary, was
worried about s€aff retaliation (i.e., keeping him in the LPU) and was quite
physically drained causing interference with his daily acts of worship. Mr.
Wright was subjected to cold and frigid temperatures, lack of his personal
religious books, limitation on commissary purchases, involuntary strip searches
(everytime he needed to exit his cell) compelling him to batheand remain in
his cell (nearly everyday while in the LPU) stomach pain and sickness from
the non-religious food consumption, headaches and irritability. Mr. Wright was
only afforded two phone calls per week and restricted in his access to recrea-
tion. These (and other related matters) caused Mr. Wright great hardship and
distress.

page 1
vi.

vil.

Case 1:21-cv-11428 Document 1 Filed 08/27/21 Page 7 of7 ATTACHMENT #6

Between June 14 - June 19, 2021 Mr. Wright submitted a series of grievances
dealing with Staff Misconduct (i.e., racist verbal abuse, religiously bigoted
and offensive speech, among other things), these grievances were received

and never responded to. Mr. Wright filed several grievances and made a request
each time to be removed from the MCI Cedar Junction and transferred back to
the institution he was previously in, due to the continued and unabated Violotie
federal constitutional rights (consistent with this complaint) inter alia

and evidence of staff retaliation, these grievances were also received and
never responded to. Mr. Wright spoke with multiple administrative staff
related to his grievances, incoming mail, personal property and request to

be removed from the institution, but to no avail.

Mr. Wright has not received a single disciplinary ticket or reprimand since
his time at MCI Cedar Junction (at the time of this complaint).

R_E L I EF

Mr. Wright request that the defendants pay him Actual Damages

in the amount of $1 million dollars and Punitive Damages in

the amount of $6.2 million dollars for a total of $7.2 million
dollars in damages. Actual damages from the harm suffered by.
refusal to provide Halaal meals and those things endured while
housed in the LPU; Punitive damages for the blatant and continued
Constitutional violations imposed upon him.

page 2
